1    LAWRENCE J. VANDYKE
     Deputy Assistant Attorney General
2    MICHAEL S. SAWYER
3    Trial Attorney, Natural Resources Section
     MICHELLE-ANN C. WILLIAMS
4    Trial Attorney, Natural Resources Section
     H. HUBERT YANG (DC Bar No. 491308)
5    Senior Trial Attorney, Wildlife & Marine Resources Section
6    Environment & Natural Resources Division
     United States Department of Justice
7    P.O. Box 7611
     Washington, DC 20044-7611
8    Tel: (202) 514-5273 (Sawyer)
9    Tel: (202) 305-0420 (Williams)
     Tel: (202) 305-0209 (Yang)
10   E-mail: michael.sawyer@usdoj.gov
     E-mail: michelle-ann.williams@usdoj.gov
11
     E-mail: hubert.yang@usdoj.gov
12
     Attorneys for Defendants
13
     (Additional Parties / Counsel on Signature Page)
14
15                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
16                                SAN FRANCISCO DIVISION
17
     SIERRA CLUB, et al.,                              )   No. 3:19-cv-03263-RS
18                                                     )    ORDER
                    Plaintiffs,                        )   JOINT STIPULATION TO CONTINUE
19                                                     )   CASE MANAGEMENT CONFERENCE
20          v.                                         )   AND RELATED DEADLINES
                                                       )
21   SCOTT ANGELLE, in his official capacity           )
     as Director of the Bureau of Safety and           )
22   Environmental Enforcement, et al.,                )
23                                                     )
                    Defendants.                        )
24                                                     )
25
            Plaintiffs and Defendants hereby stipulate, subject to the Court’s approval, to (1) a 28-day
26
     continuance, until October 24, 2019, of the case management conference currently scheduled for
27
     September 26, 2019, at 10:00 a.m., see Docket (“Dkt.”) 12, to provide the parties with additional
28
     time to confer regarding scheduling, alternative dispute resolution, and other matters; (2) allowing
     JT. STIP. TO CONTINUE CASE MANAGEMENT
     CONFERENCE AND RELATED DEADLINES                                               No. 3:19-cv-03263-RS
                                                      1
1    the parties’ counsel to appear at the case management conference by telephone and also moving
2    the case management conference to 11:00 a.m. to be held telephonically, in accordance with the
3    clerk’s notice, id.; and (3) resetting the related deadlines, as follows:
4                                                                         Stipulated Date
5     ADR certifications                                                  October 3, 2019
6     Case management statement                                           October 17, 2019
7     Case management conference                                          October 24, 2019 at 11:00 a.m
8
     Dated: September 19, 2019                              Respectfully submitted,
9
10
     /s/ Christopher Eaton                                  LAWRENCE J. VANDYKE
11   CHRISTOPHER EATON (pro hac vice)                       Deputy Assistant Attorney General
     Earthjustice
12
     705 Second Avenue, Suite 203
13   Seattle, WA 98104                                      /s/ Michael S. Sawyer
     Tel: (206) 343-7340                                    MICHAEL S. SAWYER
14   Fax: (206) 343-1526                                    Trial Attorney
15   E-mail: ceaton@earthjustice.org                        Natural Resources Section

16
     /s/ Brettny Hardy                                      /s/ Michelle-Ann C. Williams
17   BRETTNY HARDY (CSB No. 316231)                         MICHELLE-ANN C. WILLIAMS
18   Earthjustice                                           Trial Attorney
     50 California Street, Suite 500                        Natural Resources Section
19   San Francisco, CA 94111
     Tel: (415) 217-2000
20   Fax: (415) 217-2040                                    /s/ H. Hubert Yang
21   E-mail: bhardy@earthjustice.org                        H. HUBERT YANG (DC Bar No. 491308)
                                                            Senior Trial Attorney
22   Attorneys for Plaintiffs Healthy Gulf,                 Wildlife & Marine Resources Section
     Center for Biological Diversity,                       Environment & Natural Resources Division
23   Defenders of Wildlife, and Friends                     United States Department of Justice
24   of the Earth                                           P.O. Box 7611
                                                            Washington, DC 20044-7611
25                                                          Tel: (202) 514-5273 (Sawyer)
     /s/ Devorah Ancel                                      Tel: (202) 305-0420 (Williams)
26
     DEVORAH ANCEL (CSB No. 261038)                         Tel: (202) 305-0209 (Yang)
27   Sierra Club                                            Fax: (202) 305-0275
     6406 North IH-35, Suite 1806                           E-mail: michael.sawyer@usdoj.gov
28   Austin, TX 78752                                       E-mail: michelle-ann.williams@usdoj.gov

     JT. STIP. TO CONTINUE CASE MANAGEMENT
     CONFERENCE AND RELATED DEADLINES                                                   No. 3:19-cv-03263-RS
                                                        2
1    Tel: (415) 845-7847                            E-mail: hubert.yang@usdoj.gov
     Fax: (510) 208-3140
2    E-mail: devorah.ancel@sierraclub.org           Attorneys for Defendants
3
     Attorney for Plaintiffs Sierra Club and
4    Healthy Gulf
5
6    /s/ David Pettit
     DAVID PETTIT (CSB No. 67128)
7    Natural Resources Defense Council
     1314 2nd Street
8    Santa Monica, CA 90401
9    Tel: (310) 434-2300
     Fax: (888) 875-6868
10   E-mail: dpettit@nrdc.org
11
     Attorney for Plaintiff Natural Resources
12   Defense Council

13
     /s/ Catherine Wannamaker
14
     CATHERINE WANNAMAKER
15   (pro hac vice)
     Southern Environmental Law Center
16   463 King Street, Suite B
17   Charleston, SC 29403
     Tel: (843) 720-5270
18   Fax: (843) 414-7039
     E-mail: cwannamaker@selcsc.org
19
20   Attorney for Plaintiffs North Carolina
     Coastal Federation and South Carolina
21   Coastal Conservation League
22
23
24
25
26
27
28

     JT. STIP. TO CONTINUE CASE MANAGEMENT
     CONFERENCE AND RELATED DEADLINES                                          No. 3:19-cv-03263-RS
                                                3
1    PURSUANT TO STIPULATION, IT IS SO ORDERED.
2
3
              9/19
     Dated: _________________, 2019          By:
4                                              THE HONORABLE RICHARD SEEBORG
                                                 UNITED STATES DISTRICT JUDGE
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     JT. STIP. TO CONTINUE CASE MANAGEMENT
     CONFERENCE AND RELATED DEADLINES                          No. 3:19-cv-03263-RS
                                             4
1                                 ATTESTATION OF CONCURRENCE
2           In accordance with Civil Local Rule 5-1(i)(3), I hereby attest that I obtained concurrence
3    in the filing for the signatures of all counsel indicated by a conformed signature (“/s/”) within this
4    e-filed document.
5                                                       /s/ H. Hubert Yang
6                                                       H. HUBERT YANG
                                                        United States Department of Justice
7                                                       Environment & Natural Resources Division
                                                        Wildlife & Marine Resources Section
8                                                       P.O. Box 7611
9                                                       Washington, DC 20044-7611
                                                        Tel: (202) 305-0209
10                                                      Fax: (202) 305-0275
                                                        E-mail: hubert.yang@usdoj.gov
11
12                                                      Attorney for Defendants

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     JT. STIP. TO CONTINUE CASE MANAGEMENT
     CONFERENCE AND RELATED DEADLINES                                                 No. 3:19-cv-03263-RS
                                                       5
